865 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James J. CARRAS, Plaintiff-Appellant,v.Joseph R. McDONALD, Eugene C. Penzien, Circuit Judges inindividual and official capacities;  James Andrezejewski;David F. Oeming, Jr.;  Robert D. Kinsey, Jr.;  Stan Baker;Ray Priddy;  Ann Priddy;  Fred Hayes;  Ron Stevens d/b/aStevens Farm;  Thomas Chisholm;  and Vida Randall,Defendants-Appellees.
No. 87-2056.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1988.

Before KEITH and KRUPANSKY, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff James J. Carras appeals from the order of the district court dismissing his action brought under 42 U.S.C. Sections 1983, 1985 (2), 1985 (3), 1986, and 18 U.S.C. Section 1964.  Plaintiff's action was dismissed for failure to state a claim.  Carras v. Williams, et al., No. 83-CV-7402-BC, slip op.  (E.D.Mich. Sept. 14, 1987).


2
After careful consideration of the record, the briefs submitted, and the arguments of counsel, we find no error in the opinion and order of the Honorable James R. Churchill, United States District Court for the Eastern District of Michigan.


3
Accordingly, we hereby AFFIRM based on the district court's opinion and order entered September 14, 1987.